Title: To George Washington from William Deakins, Jr., 2 November 1787
From: Deakins, William Jr.
To: Washington, George



Sir
Geo:Town [Md.] Novr 2d 1787

The bearer Peter felix Mauger, has been Informed that a Horse he has is an Exact Match for one of your’s, he has not yet paid the Amount of his Bond to Mrs Kirk, but is now Anxious to do it, if he can make Sale of his Horse, I beleive he finds it difficult to raise the Cash, I have pressed him hard to get this debt paid—& I hope he will soon Accomplish it—I am Very Respectfully Your Obt Servt

Will. Deakins Junr

